Mitchell, J.
I concur in the result arrived at in the opinion of the court, but not in all that is said regarding the construction of chapter 58, Gen. St. 1878; particularly, that its provisions are absolutely the same as those of chapter 61, Eev. St. 1851. By comparison of thesé two chapters, it will be observed that there is omitted from the former the provision contained in section 6 of the latter, that the dismissal of the petition is to be “without prejudice to the right of the petitioner, who may at any time thereafter have a bill in chancery to enforce specific performance, as hereinafter provided;” also the provisions of sections 7, 8, and 9, relating to such a bill. It will also ¡be observed that, while section 5 of chapter 61 gives a right of ap-peal to the district court only from a decree directing 'a conveyance, :-the corresponding section of chapter 58 gives a right of appeal also' ifrom a dismissal of the petition. These changes in the statute are •■very significant. It would be rather anomalous that the petitioner • should have a right to appeal from a dismissal of his petition if it ■ was without prejudice to his cause of action. On such an appeal, •what issues would the district court try? My view is that while the [provisions of chapter 58 are merely permissive, and do not compel a party claiming a conveyance under contract of a person since de- - ceased to go into the probate court to get it, yet if he voluntarily ■ does so, and invokes its jurisdiction for that purpose, he is bound i by its decision, and that its order dismissing his petition, like the •dismissal of a bill in equity, will be a judgment upon the merits, > conclusive unless reversed on appeal. I see no constitutional difficulty in the way of this construction of the statute. The question involved in such a case is one of those of which both courts may tiave, under certain circumstances, concurrent jurisdiction, — the dis*243trict court, as a court of equity, because falling under a well-recognized head of equity jurisdiction; the probate court, because, although not necessarily a matter of administration, yet appropriate to it for the purpose of disposing of the decedent’s interest in the land, and freeing it from the claims of administration. See State v. Ueland, 30 Minn. 277, (15 N. W. Rep. 245.)